ORDER
PER CURIAM.
KCD, Inc., d/b/a Custom Concepts appeals the judgment of the trial court in favor of Vincent and Heather Stendera in this dispute over a contract to build a shell house. The Stenderas have also filed a cross-appeal. We find the judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976).
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
We affirm pursuant to Rule 84.16(b)(1). The Stendera’s motion for attorney’s fees for frivolous appeal is denied.